DETAILED ACTION
Claims 1-8 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/846,987, filed on 19 March 2013.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not explicitly disclose or teach “preparing a liquid of flowable first mixture of a first thermosetting polymer and only fibers having lengths less than or equal to a specified length” and “preparing a liquid of flowable second mixture of a second thermosetting polymer and only fibers having lengths greater than the specified length to define a fiber composite matrix,” in combination with the remaining limitations of the claim.  United States Patent Application Publication 2009/0126180 to Keener (hereinafter “Keener”) teaches a composite material formed including short fibers and long fibers (see paragraph [0056]), however Keener does not explicitly disclose that a representative fiber length such that the short fibers have a length below the representative length and the long fibers have a length greater than the representative length.  The examiner notes that Applicant’s Specification teaches that the use of different fiber lengths in the molded composite components results in different material properties, such as greater strength.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art of record is directed to methods of forming composite fiber materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        07/01/2021